Exhibit 10.9

Execution Copy

 

 

DPAC Technologies Corp.

Co-Sale Agreement

 

 

Dated as of January 31, 2008



--------------------------------------------------------------------------------

Co-Sale Agreement

This CO-SALE AGREEMENT dated as of January 31, 2008 (the “Agreement”) by and
among DPAC Technologies Corp., a California corporation (the “Company”),
Development Capital Ventures, LP, a Delaware limited partnership (“DCP”),
William Roberts, an individual, and Steven D. Runkel, an individual (together
with any future holder of Shares, individually, a “Shareholder” and
collectively, the “Shareholders”), and Canal Mezzanine Partners, L.P., a
Delaware limited partnership (the “Holder”), is provided for and entered into
pursuant to the Senior Subordinated Note and Warrant Purchase Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”), by and between the Company,
Quatech, Inc., an Ohio corporation and wholly owned subsidiary of the Company,
and the Holder. The Company, the Shareholders and the Holder are referred to
collectively as the “Parties” and individually as a “Party”.

This Agreement is one of the “Related Documents” referred to in the Purchase
Agreement.

In consideration of their mutual promises set forth in this Agreement and the
Purchase Agreement, the Parties hereby agree as follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Glossary of Defined Terms
attached to the Purchase Agreement, which definitions are, to the extent
applicable, incorporated in this Agreement by reference.

Section 2. Sales by Shareholders.

2.1 Notice of Purchase Offers. If (i) any Shareholder (a “Selling Shareholder”)
receives or solicits, and proposes to accept one or more Purchase Offers for an
amount of Shares in excess of fifty percent (50%) of such Selling Shareholder’s
Fully Diluted Shares or (ii) any Shareholders (the “Selling Shareholders”)
receive or solicit, and propose to accept one or more Purchase Offers which
collectively result in the Transfer of greater than fifty percent (50%) of the
Fully Diluted Shares of such Selling Shareholders, then such Selling
Shareholder(s) shall provide notice to the Holder of the terms and conditions of
such Purchase Offer (the “Notice of Purchase Offer”) at least twenty
(20) Business Days prior to the proposed date of consummation of such Purchase
Offer.

2.2 Right to Participate. The Holder shall have the right, exercisable upon
written notice to the Selling Shareholder(s) within ten (10) Business Days after
receipt of the Notice of Purchase Offer, to participate in such Purchase Offer
on the same (or, in the case of Convertible Securities, equivalent) terms and
conditions as set forth in the Notice of Purchase Offer. If the Holder exercises
its right of participation granted by this Agreement, the number of securities
that such Selling Shareholder(s) may sell pursuant to such Purchase Offer shall
be reduced in the manner provided below. The right of participation of the
Holder shall be subject to the following terms and conditions:

(a) The Holder may sell that number of its Shares (and equivalent Convertible
Securities) in the Purchase Offer as shall be equal to the product obtained by
multiplying (i) the aggregate number of Shares (and equivalent Convertible
Securities) subject to the Purchase Offer by (ii) a fraction (A) the numerator
of which is the number of Shares (and equivalent Convertible Securities) at the
time owned by the Holder, and (B) the denominator of which is the sum of (x) the
number of Shares (and equivalent Convertible Securities) at the time owned by
the Selling Shareholder(s), and (y) the number of Shares (and equivalent
Convertible Securities) then owned by the Holder. For purposes of making such
computation, the number of Shares owned by the Holder shall be deemed to include
the number of Warrant Shares into which the Warrant is then exercisable.



--------------------------------------------------------------------------------

(b) If the Holder elects to participate in the Purchase Offer, it shall deliver
to the Selling Shareholder(s) for Transfer to the purchaser one or more
certificates, properly endorsed for Transfer, free and clear of all adverse
claims, that represent the number of Shares (and equivalent Convertible
Securities) the Holder elects to sell pursuant to this Agreement. Such
certificates shall be delivered to the Selling Shareholder(s) no later than two
(2) Business Days prior to the date set for consummation of the Purchase Offer.

2.3 Consummation of Purchase Offer. The certificate or certificates delivered to
the Selling Shareholder(s) pursuant to Section 2.2 shall be Transferred by the
Selling Shareholder(s) to the purchaser in consummation of the Purchase Offer
pursuant to the terms and conditions specified in the Notice of Purchase Offer
delivered to the Holder. The Selling Shareholder(s) shall promptly thereafter
remit to the Holder that portion of the sale proceeds that equals (i) the
purchase price per share or share equivalent, multiplied by (ii) the number of
share or share equivalents sold by the Holder in connection with such Purchase
Offer.

2.4 Ongoing Rights. The exercise or non-exercise by the Holder of its right to
participate in one or more Purchase Offers hereunder shall not adversely affect
the Holder’s right to participate in subsequent Purchase Offers pursuant to this
Agreement.

2.5 Permitted Exceptions. The participation rights of the Holder hereunder shall
not apply to (i) any bona fide gift by a Shareholder, or (ii) Transfer of
securities to the spouse or descendants of a Shareholder or any trust
established for the benefit of the Shareholder or his spouse or descendants;
provided that the Shareholder shall give prior written notice to the Holder of
such gift or other Transfer and the donee or transferee shall become a party to
and be bound by, and comply with, all provisions of this Agreement.

Section 3. Prohibited Transfers. If a Shareholder engages in a Prohibited
Transfer, the Holder, in addition to such other remedies as may be available at
law or in equity, shall have the right to sell to the Shareholder engaging in
such Prohibited Transfer that number of Shares or Convertible Securities owned
by the Holder which shall be equal to the number of shares the Holder would have
been entitled to Transfer to the purchaser in the Prohibited Transfer. Such sale
shall be made on the following terms and conditions:

(a) The price per share at which such Shares or Convertible Securities shall be

 

-2-



--------------------------------------------------------------------------------

sold to the Shareholder shall be equal or equivalent to the price per share paid
by the purchase offeror to the Shareholder in the Prohibited Transfer. The
Shareholder shall also reimburse the Holder for any and all reasonable fees and
expenses, including legal fees and expenses, incurred pursuant to the exercise
or the attempted exercise of the Holder’s rights under this Section.

(b) Within twenty (20) Business Days after the earlier of the date on which the
Holder (i) receives notice from a Shareholder of a Prohibited Transfer, or
(ii) otherwise becomes aware of a Prohibited Transfer, the Holder shall, if it
determines in its sole discretion to exercise its sale rights pursuant to this
Section, deliver to the Shareholder engaging in the Prohibited Transfer the
certificate or certificates representing the securities to be sold hereunder
free and clear of all adverse claims and properly endorsed for Transfer.

(c) The Shareholder engaging in the Prohibited Transfer shall, upon receipt of
the certificate or certificates for the Shares or Convertible Securities to be
sold by the Holder hereunder, pay the aggregate purchase price therefor plus the
amount of reimbursable fees and expenses, as specified above, by wire transfer
of immediately available funds or certified or cashier’s check made payable to
the order of the Holder.

(d) Notwithstanding the foregoing, any attempt to Transfer securities of the
Company in violation of the terms of this Agreement shall be void and the
Company agrees it will not affect such a Transfer nor will it treat any proposed
transferee as the holder of such securities without the written consent of the
Holder.

Section 4. Legend. Each certificate representing Shares or Convertible
Securities of the Company now or hereafter owned by the Shareholders shall be
endorsed by the Company with the following legend:

THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN CO-SALE AGREEMENT BY AND
BETWEEN THE HOLDER AND OTHER PARTIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED
UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

The legend required by this Agreement shall be removed from any certificate upon
the earlier of the termination of this Agreement or the date upon which the
provisions of this Agreement are no longer applicable to the securities
represented by such certificate.

Section 5. Termination. The rights of the Holder and the obligations of the
Shareholders and the Company under this Agreement shall terminate upon the
earliest to occur of the following events:

(a) a Qualified Public Offering; or

(b) the Holder ceases to own any Holder’s Shares.

Section 6. Other Obligations of the Company. The Company agrees to use
reasonable best efforts to enforce the terms of this Agreement, to inform the
Holder of any breach hereof and to assist the Holder in the exercise of its
rights hereunder.

 

-3-



--------------------------------------------------------------------------------

Section 7. Increase in Authorized Shares of Common Stock. The Company hereby
agrees, as soon as practical following the date hereof, to take appropriate
shareholder action to increase the number of authorized shares of common stock
of the Company to provide a sufficient amount of shares of common stock of the
Company reserved for issuance upon conversion of (i) the Warrant issued to the
Purchaser pursuant to the Purchase Agreement and (ii) the Series A Preferred
Stock (the “Preferred Stock”) issued to DCP pursuant to that certain
Subscription Agreement dated December 17, 2007 between the Company and DCP (the
“Subscription Agreement”). DCP hereby agrees to vote all of its Shares in favor
of such an increase in the number of authorized shares of common stock of the
Company. The Company and DCP each agrees to execute and deliver such further
documents and instruments and to do such further acts and things as may be
necessary or desirable to carry out the intent and purposes of this Agreement.

Section 8. Miscellaneous. The provisions of Section 12 of the Purchase Agreement
are applicable to this Agreement and are incorporated by reference in this
Agreement.

[signatures appear on following page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Co-Sale Agreement to be
executed and delivered effective as of the date first written above.

 

Company:      Holder:  

DPAC TECHNOLOGIES CORP.
a California corporation

    

CANAL MEZZANINE PARTNERS, L.P.,
a Delaware limited partnership

By:  

/s/ Steven D. Runkel

     By:  

Canal Mezzanine Management, LLC,

  Steven D. Runkel, Chief Executive Officer and President       

    an Ohio limited liability company

       Title:   General Partner          By:  

Canal Holdings, LLC,
an Ohio limited liability company

Shareholders:        Title:   Managing Member

/s/ Steven D. Runkel

         By:  

/s/ Shawn M. Wynne

Steven D. Runkel          Title:  

 

/s/ William Roberts

           William Roberts                         DEVELOPMENT CAPITAL VENTURES,
L.P.            By:   DCC Operating, Inc., General Partner            By:  

/s/ Donald L. Murfin

             Donald L. Murfin, Executive Vice President           

Signature Page to Co-Sale Agreement